Citation Nr: 0324291	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  02-04 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for pulmonary emphysema 
and old granulomatous disease.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for multiple joint 
pains.  

4.  Entitlement to service connection for vitreous hemorrhage 
with retinal complications, Eale's disease with refractive 
error, and early cataract.  

5.  Entitlement to service connection for a mental disorder, 
nervousness, stress, anxiety problems with fatigue, and night 
sweats.  

6.  Entitlement to service connection for headaches, sinus 
problems, and allergic rhinitis.  

7.  Entitlement to service connection for tingling of the 
fifth finger, ulnar neuropathy.  

REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from October 1983 to October 
1991, including service in the PGW (Persian Gulf War) in the 
Southwest Asia Theater of operations from August 1990 to 
March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The issue of entitlement to service connection for pulmonary 
emphysema and old granulomatous disease will be discussed in 
the Remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran has a known clinical diagnosis of 
hypertension, which the competent medical evidence of record 
does not relate to military service.  

2.  The preponderance of the competent medical evidence of 
record is against a finding that the veteran manifested 
hypertension within one year after his discharge from active 
duty.

3.  The veteran has a known clinical diagnosis of left 
shoulder impingement, which the competent medical evidence of 
record does not relate to military service.  

4.  The veteran exhibits no objective indications of 
disability manifested by multiple joint pain.

5.  The veteran has known clinical diagnoses of vitreous 
hemorrhage with retinal complications, Eale's disease, and 
early secondary cataract, which competent medical evidence of 
record does not relate to active military service.  

6.  The veteran exhibits no objective indications of a mental 
disorder or other disability manifested by nervousness, 
stress, anxiety problems, fatigue, and night sweats.  

7.  The veteran has known clinical diagnoses of headaches, 
sinusitis, and allergic rhinitis, which the competent medical 
evidence of record does not relate to active military 
service.

8.  The veteran's tingling of the fifth finger, ulnar 
neuropathy, has been attributed to a known clinical diagnosis 
of ulnar neuropathy of the elbow, which the competent 
evidence of record does not relate to military service.  

CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  The veteran's diagnosed hypertension does not meet legal 
criteria as a manifestation of an undiagnosed illness 
incurred in active service in Southwest Asia during the 
Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2002).

3.  Left shoulder impingement was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

4.  The veteran's diagnosed left shoulder impingement does 
not meet legal criteria as a manifestation of an undiagnosed 
illness incurred in active service in Southwest Asia during 
the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

4.  A chronic disability manifested by multiple joint pain 
was not incurred in or aggravated by active service, to 
include as being due to or a manifestation of an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1131, 1117; 38 C.F.R. §§ 
3.303, 3.304, 3.317.  

5.  Vitreous hemorrhage with retinal complications, Eale's 
disease with refractive error, and early secondary cataract 
were not incurred in or aggravated by active service, to 
include as being due to or a manifestation of an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1131, 1117; 38 C.F.R. §§ 
3.303, 3.304, 3.317.  

6.  A mental disorder to include nervousness, stress, anxiety 
problems with fatigue, and night sweats was not incurred in 
or aggravated by active service, to include as being due to 
or a manifestation of an undiagnosed illness.  38 U.S.C.A. §§ 
1110, 1131, 1117; 38 C.F.R. §§ 3.303, 3.304, 3.317.  

7.  Headaches, sinus problems, and allergic rhinitis were not 
incurred in or aggravated by active service, to include as 
being due to or a manifestation of an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1131, 1117; 38 C.F.R. §§ 3.303, 3.304, 
3.317.  

8.  Tingling of the fifth finger, ulnar neuropathy, was not 
incurred in or aggravated by active service, to include as 
being due to or a manifestation of an undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1131, 1117; 38 C.F.R. §§ 3.303, 3.304, 
3.317.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  The recent changes in 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001), overruled in part on other 
grounds, Kuzma v. Principi, ___ F.3d ___, No. 03-7032 (Fed. 
Cir. Aug. 25, 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  The new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

Judicial case law has been inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
overruled in part on other grounds, Kuzma v. Principi, ___ 
F.3d ___, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in the CAVC at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit (CAFC) has held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Kuzma v. Principi, supra 
(citing with approval Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002), and Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002), both of which had implicitly overruled Karnas in this 
regard); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that Court remand for the Board 
to apply the VCAA is not required where the Board decision 
had been issued before the date of enactment of the VCAA).

Thus, the CAFC has clearly held that section 3(a) of the VCAA 
does not apply retroactively to claims decided by the Board 
before the date of its enactment.  In addition, the VA 
General Counsel, in VAOPGCPREC 11-00 (Nov. 27, 2000), also 
held that the VCAA is retroactively applicable to claims 
still pending on the date of its enactment.  Further, the VA 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of the February 
2002 Statement of the Case (SOC), and associated 
correspondence issued since the veteran filed his claims, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claims.  He 
was advised that, if he adequately identified relevant 
records with names, addresses, and approximate dates of 
treatment, the RO would attempt to obtain evidence on his 
behalf.  

The RO also advised the veteran of the evidence obtained and 
considered in deciding his claim in the SOC issued in 
February 2002.  In addition, the veteran was advised of the 
specific VCAA requirements in February 2002 SOC.  It thus 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

II.  Factual background

As an initial matter, the Board notes that the veteran's DD 
Form 214 reflects that he served in the Southwest Asia 
Theater of Operations during the Persian Gulf War, from 
August 1990 to March 1991.  

The veteran's service medical records are negative for any 
complaints of, or treatment for, any chronic respiratory 
disease, hypertension, multiple joint pain, eye disease, 
psychiatric problems, or neurological disease.  He was seen 
on occasion with complaints of coughing, chest tightness, and 
wheezing.  He was diagnosed with flu symptoms and bronchitis.  
The veteran's blood pressure was 120/62 on his April 1996, 
and 162/69 on his July 1990, periodic examinations.  The 
veteran's May 1991 Report of Medical History shows that he 
checked "yes" for history of high or low blood pressure.  
His blood pressure was 130/80.  On the August 1991 separation 
examination, his blood pressure was 142/65.  

In October 1992, the veteran underwent a VA Persian Gulf War 
protocol examination.  His blood pressure was 124/92.  There 
were no pertinent abnormalities noted.  

Private medical records dated from November to December 1996 
show that the veteran was seen with complaints of headaches, 
congestion, and sinus infection.  The diagnoses were 
sinusitis and seasonal rhinitis.  

Private medical records dated from July to September 1998 
show that the veteran was treated and diagnosed with retinal 
and vitreous hemorrhage in the left eye and bilateral 
perivasculitis.  In July 1998, his blood pressure was 140/90.  
In August, he reported that he felt that the problems with 
his retinal hemorrhages were related to stress and anxiety 
problems that he had experienced since February 1998, at 
which time he had filed a discrimination lawsuit against the 
Postal Service.  

VA treatment records dated from November 1998 to November 
1999 show treatment for retinal vasculitis and Eale's 
disease.

In a September 1999 statement, the veteran's mother stated 
that she had noticed a tremendous change in the veteran's 
personality following his return from the Gulf War.  She 
stated that he was nervous and withdrawn, and slept for 
hours.  She said that symptomatology had not exist prior to 
his tour of duty in the Persian Gulf.  

In a September 1999 statement, the veteran's spouse stated 
that, following the veteran's Persian Gulf tour of duty, he 
complained of fatigue, excessive irritability, nervousness, 
multiple joint pain, and headaches.  

The veteran was accorded a VA heart examination in February 
2000.  He complained of constant chest pain and occasionally 
shortness of breath.  His blood pressure was 140/80.  The 
electrocardiogram revealed sinus rhythm with nonspecific T-
wave abnormality.  The diagnosis was elevated blood pressure.  
There was no obvious indication of heart disease.  

The veteran was accorded a VA neurological examination in 
February 2000.  He complained of headaches and tingling of 
the fingers.  He could not relate the onset of his condition, 
but stated it began after his separation from service.  His 
sensory examination was intact to pinprick in the fifth 
fingers, bilaterally.  The diagnoses were: tingling of the 
fifth fingers, possibly due to ulnar neuropathy at the elbow; 
idiopathic retinal vasculitis; aching joints associated with 
vasculitis; sinusitis; and variable blood pressure.  

The veteran was accorded a VA sinus examination in February 
2000.  The examiner opined that the frontal sinuses looked 
clear.  He further stated that it was difficult to connect 
the veteran's eye problems to anything going on in his 
sinuses.  The examiner noted that, if indeed there were three 
episodes of frontal sinusitis over the course of nine years, 
it would be difficult to state that this was something that 
began or was caused by something in military service.  X-rays 
showed some haziness at the lower third of the right 
maxillary sinus.  

The veteran was accorded a VA respiratory examination in 
February 2000.  There was no evidence of sinusitis.  There 
was some boggy nasal mucosa, that was noted to likely go 
along with allergies.  There was no nasal obstruction in 
either nostril or sinus at all.  The diagnoses were allergic 
rhinitis involving the nose and sinus but not the larynx or 
pharynx; and, by history, supposed early emphysema on a 
workup.  Currently, he was asymptomatic, with an excellent 
physical examination.  

The veteran was accorded a VA eye examination in February 
2000.  He complained of blurred vision in his left eye for 
over a year.  His blood pressure was 158/98.  The diagnoses 
were Eale's disease in the left eye, status post treatment 
with laser photocoagulation by history; early signs of Eale's 
disease in the right eye; refractive error in both eyes; and 
early secondary cataract in the left eye.  

The veteran was accorded a VA joints examination in March 
2000.  A diagnosis was not provided.  

The veteran was accorded a VA mental disorders examination in 
March 2000.  He claimed to have a nervous disorder manifested 
by "night sweats" and jittery feeling".  The veteran was 
administered the Mental Control subtest of the Wechsler 
Memory Scale III, the Test of Memory Malingering (TOMM), and 
the Personality Assessment Inventory (PAI).  It was noted 
that the only scale in which his score was elevated in the 
clinical range was "conversion."  The examiner stated that 
if there was no medical basis for some or all veteran's 
somatic complaints, then his problems might be due to an 
unconscious conversion of uncomfortable emotions into 
concrete medical problems.  He further stated that it should 
be noted that individuals with numerous medical problems, 
especially Gulf War veterans, often produce elevations on the 
Somatization/Conversion scale(s) and that this should not be 
considered as proof of a non-organic etiology.  It was quite 
possible that some of his somatic complaints were organic and 
some might be psychological.  However, in the absence of 
medical evidence of conversion, the examiner said it would 
not be appropriate to assign such a diagnosis.   Following a 
review of the claims folder, mental status evaluation, and 
psychological tests, no diagnosis was listed.  

VA treatment records dated from March 2000 to September 2001 
show that the veteran was seen with complaints of vague 
symptoms including joint pains, chest soreness, fatigue, 
hypertension, heart pain, and eye problems.  A VA stress test 
conducted in March 2000 was negative.  

The veteran was accorded a VA general medical examination in 
November 2000.  He complained of vague symptoms including 
joint pains, chest soreness, and fatigue.  He reported that 
during service he had injured his right knee, followed by 
physical therapy and continued pain.  He also reported a 
history of hypertension for many years, without medication.  
Radiographs of the chest, shoulders, elbows, and wrists were 
all normal.  A radiograph of the right knee revealed a little 
bit of osteoarthritis and narrowing of the space.  The 
provisional diagnoses were hypertension with history of 
vitreous hemorrhage and left eye blindness, right knee joint 
pain with posttraumatic osteoarthritis changes, and left 
shoulder impingement with decreased range of motion.  

The veteran submitted copies of medical literature secured 
from the internet.  He also submitted a copy of materials 
from the U.S. Army Medical Services, Medical Record and 
Quality Assurance Administration.  A color photograph of the 
veteran in combat gear in the desert has also been associated 
with the claims file.  

In a statement dated in July 2003, the veteran's spouse 
stated that the veteran's use of sick call was strictly 
discouraged.  On March 27, 1991, the veteran's first day 
following his return from the Persian Gulf, she noticed that 
his right eye was red and painful to touch.  On that same 
day, he wore dark sunglasses outside because the sun hurt his 
eyes.  She said that was the first time she had noticed his 
eye problems.  

III.  Pertinent law and regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2002).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, is service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  Moreover, a veteran shall be granted service 
connection for certain chronic diseases, although not 
otherwise established as incurred in service, if such disease 
is manifested to a 10 percent degree within one year 
following service.  38 U.S.C.A. §§ 1112(a)(1), 1101(3); 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This 
principle has been repeatedly reaffirmed by the United States 
Court of Appeals for the Federal Circuit, which has stated 
that "a veteran seeking disability benefits must establish . 
. . the existence of a disability [and] a connection between 
the veteran's service and the disability."  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

In the present case, the veteran appears to be asserting, in 
the alternative, direct service connection under the 
aforementioned provisions of law, and also that he suffers 
from disabilities which are manifestations of undiagnosed 
illness resulting from his service in the Persian Gulf region 
during Operation Desert Shield/Desert Storm.

With regard to such claims, in November 1994, Congress 
enacted the Persian Gulf War Veterans' Benefits Act, as title 
I of Public Law No. 103-446.  That statute, in part, added a 
new section 1117 to title 38, United States Code, authorizing 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding a regulation at 38 C.F.R. § 3.317, 
which defines qualifying Gulf War service, establishes the 
presumptive period for service connection, and denotes a 
broad but non-exclusive list of signs and symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia Theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule, which extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and, in October 1998, Public 
Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which 
codified the presumption of service connection for 
manifestations of undiagnosed illness.

In November 2001, VA issued an interim final rule, which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.  

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), 
amending various provisions of 38 U.S.C. §§ 1117, 1118.  
Section 202 of the VEBEA restyled the term "chronic 
disability" in 38 U.S.C.A. § 1117 as "qualifying chronic 
disability," and expanded compensation availability for 
Persian Gulf veterans to include "a medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms", as well as 
"[a]ny diagnosed illness that the Secretary determines in 
regulations . . . warrants a presumption of service- 
connection."

The VEBEA also codified, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 
38 U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or 
other dermatological signs or symptoms" and "(3) 
Headache."  In addition, the VEBEA extended the period 
during which an undiagnosed illness must be manifested, to 
the requisite 10 percent degree, to December 31, 2006.  The 
changes effected by the VEBEA were mandated to become 
effective on March 1, 2002.  To afford the veteran the 
maximum benefit of the law, to whatever extent those changes 
are pertinent to the issues in this case, the Board will 
consider both the pre- and post-VEBEA law.

The completely revised section 1117(a) now provides as 
follows:

(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest-
(A) during service on active duty in 
the Armed Forces in the Southwest Asia 
theater of operations during the 
Persian Gulf War; or
(B) to a degree of 10 percent or more 
during the presumptive period 
prescribed under subsection (b).

(2) For purposes of this subsection, the 
term "qualifying chronic disability" 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): 
(A) An undiagnosed illness. 
(B) A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is 
defined by a cluster of signs or 
symptoms. 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) 
warrants a presumption of service-
connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.


Also, a new subsection (g) was added to section 1117, as 
follows:

(g) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness or a chronic 
multisymptom illness include the 
following: (1) Fatigue. (2) Unexplained 
rashes or other dermatological signs or 
symptoms. (3) Headache. (4) Muscle pain. 
(5) Joint pain. (6) Neurological signs 
and symptoms. (7) Neuropsychological 
signs or symptoms. (8) Signs or symptoms 
involving the upper or lower respiratory 
system. (9) Sleep disturbances. 
(10) Gastrointestinal signs or symptoms. 
(11) Cardiovascular signs or symptoms. 
(12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of section 1117(g) 
as manifestations of an undiagnosed illness.  The effective 
dates of all of the cited amendments were March 1, 2002.  See 
66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (codified at 38 
C.F.R. § 3.317(a)(1)(i) (2002)).

The present version of 38 C.F.R. § 3.317 (2002), entitled 
"Compensation for certain disabilities due to undiagnosed 
illnesses," provides as follows - 

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:

(i) became manifest either during 
active military, naval, or air 
service in the Southwest Asia 
theater of operations during the 
Persian Gulf War, or to a degree of 
10 percent or more not later than 
December 31, 2001; and

(ii) by history, physical 
examination, and laboratory tests 
cannot be attributed to any known 
clinical diagnosis.

(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent 
verification.

(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-
month period will be considered 
chronic. The 6-month period of 
chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs or 
symptoms of the disability first became 
manifest.

(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in 
which the functions affected, 
anatomical localization, or 
symptomatology are similar.

(5) A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of 
the United States.

(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; 
(8) signs or symptoms involving the 
respiratory system (upper or lower); 
(9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; (13) 
menstrual disorders.

(c) Compensation shall not be paid under 
this section:

(1) if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; or

(2) if there is affirmative evidence 
that an undiagnosed illness was caused 
by a supervening condition or event 
that occurred between the veteran's 
most recent departure from active duty 
in the Southwest Asia theater of 
operations during the Persian Gulf War 
and the onset of the illness; or

(3) if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or 
the abuse of alcohol or drugs.

(d) For purposes of this section:

(1) the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War.

(2) the Southwest Asia theater of 
operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, 
the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red 
Sea, and the airspace above these 
locations.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, supra.  

As to the present case, however, the changes made to 38 
U.S.C.A. §§ 1117 and 1118 did not materially change the law 
as to the symptoms claimed for service connection as due to 
undiagnosed illness by this veteran, and hence do not affect 
the adjudication of his claims.  Therefore, the Board finds 
that the veteran is not prejudiced in any way by the Board's 
adjudication of his claims without remand to the RO for 
initial consideration under the revised statute.  See Curry 
v. Brown, 7 Vet. App. 59 (1994); Barnett v. Brown, 8 Vet. 
App. 1 (1995); See also Soyini v. Derwinski, supra; Sabonis 
v. Brown, supra.

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a); See Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R.  3.317(a)(2); Neumann, supra.  
Thus, although medical evidence of signs or symptoms is 
clearly not required to grant a claim, the regulation does 
require that there be some objective, independently 
verifiable evidence of the symptoms.  Id.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 38 
U.S.C. § 5107(b) (West 2002)).



IV.  Service connection for hypertension

Hypertension is a known diagnosis; therefore the undiagnosed-
illness presumption does not apply.

The veteran did not have hypertension manifested or diagnosed 
during service, nor does the record show any any elevated 
blood pressure readings during the first year following 
separation from service.  Consequently, hypertension cannot 
be service connected as a chronic disease shown as such in 
service or presumed chronic in service.  38 C.F.R. §§ 
3.303(b), 3.307, 3.309(a) (2002).  

There are no elevated blood pressure readings in the service 
medical records, consequently, hypertension was not noted in 
service and cannot be service connected based on continuity 
of symptomatology with a condition noted in service.  38 
C.F.R. § 3.303(b) (2002).  

Medical evidence shows that in February 2000 the veteran was 
diagnosed with elevated blood pressure, and he was diagnosed 
with hypertension in November 2000.  Clearly, the 
hypertension was first manifested many years after the 
veteran's period of active duty.  Given the dearth of 
evidence of hypertension in service, the preponderance of the 
evidence is against finding that the record, including that 
pertinent to service, shows incurrence of hypertension in 
service.  38 C.F.R. § 3.303(d) (2002).  In sum, the 
preponderance of the evidence is against granting service 
connection for hypertension.  38 U.S.C.A. § 1110, 1131 (West 
2002).

V.  Service connection for multiple joint pain
and tingling of the fifth finger, ulnar neuropathy

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for multiple joint 
pain or tingling of the fifth finger, ulnar neuropathy, 
either as an undiagnosed illness or as directly related to 
service.

In this regard, as to the veteran's complaints of joint pain, 
the Board notes that the report of a November 2000 VA 
examination diagnosed the veteran with left shoulder 
impingement.  As the veteran's complaints can be attributed 
to a known diagnosis, service connection as due to an 
undiagnosed illness is not warranted.  38 C.F.R. § 
3.317(a)(1)(ii).

As to service connection for joint pain on a direct basis, 
the Board again looks to the report of a February 2000 VA 
examination, in which the examiner indicated that "the 
aching joints were associated with vasculitis."  The 
earliest medical record indicating that the veteran had any 
complaints of joint pain was in February 2000, eight-plus 
years after the veteran was separated from service.  Thus, 
although the veteran has current complaints of joint pains, 
the medical evidence does not tend to indicate that such 
pains are related to service.

As to the veteran's complaints of tingling of the fifth 
fingers, the Board notes that the veteran was found to have 
symptoms attributable to ulnar neuropathy of the elbow, upon 
VA examination of February 2000.  Therefore, this symptom of 
tingling of fifth finger does not appear to be due to any 
diagnosed illness.  

However, the Board relies in particular on the opinion from a 
February 2000 VA examination, which indicated that the 
veteran's complaints of tingling in the fifth finger could be 
related to ulnar neuropathy of the elbow, and began after the 
separation from service.  Thus, these examiner's opinions 
seem to indicate that it is most likely that the veteran's 
tingling of the fifth finger is due to ulnar neuropathy of 
the elbow.  

It is also significant to note that the veteran himself has 
reported that his symptomatology began following his 
separation from service.  The Board notes that records do not 
indicate that the veteran complained of any neurological 
problems until February 2000, some eight years after service.  
Thus, considering all evidence, the Board finds that service 
connection for tingling of the fifth finger, ulnar neuropathy 
is not warranted, either as due to an undiagnosed illness or 
as directly related to service.

As the preponderance of the evidence is against the above 
claims, the benefit-of-the-doubt doctrine does not apply, and 
service connection must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

VI.  Service connection for vitreous hemorrhage with retinal 
complications,
Eale's disease with refractive error and early cataract

Eale's disease and cataracts are known diagnoses; therefore 
the undiagnosed-illness presumption does not apply.

The veteran did not have Eale's disease or cataracts 
diagnosed in service, or during the year following separation 
from service.  Consequently, Eale's disease, as well as 
symptoms and secondary conditions, cannot be service 
connected as a chronic disease shown as such in service or 
presumed chronic in service.  38 C.F.R. §§ 3.303(b), 3.307, 
3.309(a) (2002).  There was no evidence of any eye disease 
noted in the service medical records (i.e. refractive error 
was noted, but is not considered a disability for VA 
compensation purposes. 38 C.F.R. § 3.303(c)), consequently, 
neither Eale's disease nor any symptoms and secondary 
conditions were noted in service, and they cannot be service 
connected based on continuity of symptomatology with a 
condition noted in service.  38 C.F.R. § 3.303(b) (2002).  

Medical evidence shows that in July 1998, the veteran was 
seen with complaints blurred vision, at which time the 
diagnosis was perivasculitis.  Thereafter, he was variously 
diagnosed with retinal vasculitis, Eale's disease, refractive 
error, and early secondary cataract.  Clearly, the veteran's 
variously diagnosed eye disorders began many years after the 
veteran's period of active duty.  Given the dearth of 
evidence of any eye disability in service, the preponderance 
of the evidence is against finding that the evidenciary 
record, including that pertinent to service, shows incurrence 
of vitreous hemorrhage with retinal complications, Eale's 
disease with refractive error, or early cataract in service.  
38 C.F.R. § 3.303(d) (2002).  


We acknowledge that the record contains numerous statements 
submitted by the veteran's spouse, and by the veteran 
himself.  The veteran has stated his belief that he has 
suffered an eye disability which is related to his military 
service, particularly his Persian Gulf tour of duty.  
Similarly, the veteran's spouse stated she noticed the 
veteran's eyes were red, sore to touch, and sensitive to 
light the day following his return from the Persian Gulf.  
While such lay statements can certainly provide an eyewitness 
account of a veteran's visible symptoms, as the capacity of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, to the extent that these statements 
tend to advance an unsupported medical conclusion - that the 
veteran's current eye disabilities are due to service, these 
lay statements are not credible.  Id.

Thus, considering all evidence, the Board finds that service 
connection for vitreous hemorrhage with retinal 
complications, Eale's disease with refractive error, and 
early cataract is not warranted, either as due to an 
undiagnosed illness, or as directly related to service.

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt doctrine does not apply, and service 
connection must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

VII.  Service connection for a mental disorder, nervousness, 
stress, anxiety problems with fatigue, and night sweats

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a mental 
disorder manifested by nervousness, stress, anxiety problems, 
fatigue, and night sweats either as an undiagnosed illness, 
or as directly related to service.


The Board has thoroughly reviewed the evidence of record.  
However, the Board finds that the preponderance of the 
evidence is against a claim for service connection of a 
mental disorder, manifested by nervousness, stress, anxiety 
problems, fatigue, and night sweats.  The record does not 
contain medical evidence sufficient to show that the veteran 
currently has any mental disorder, or symptoms thereof.  The 
March 2000 VA mental disorders examination failed to provide 
an Axis I diagnosis.  In the absence of competent medical 
evidence of the claimed disability, there is no basis on 
which to establish service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Simply put, the 
record fails to demonstrate that the veteran currently has a 
mental disorder manifested by nervousness, stress, anxiety 
problems, fatigue, or night sweats.  

With regard to the veteran's claims of nervousness, stress, 
anxiety problems, fatigue, and night sweats none of these 
symptoms were confirmed to exist on the most recent VA 
examination in March 2000.  Thus, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran has a mental disorder manifested by nervousness, 
stress, anxiety problems, fatigue, and night sweats, or more 
exactly, an undiagnosed illness manifested by signs or 
symptoms of a mental disorder.  The current state of the 
record does not support a finding that the veteran's claimed 
symptoms of a mental disorder are currently existent or 
productive of disability that satisfies the criteria of 38 
C.F.R. § 3.317.  

As noted, the record contains numerous statements submitted 
by the veteran's spouse, his mother, and by the veteran 
himself.  The veteran has stated his belief that he has 
suffered symptoms of nervousness, night sweats, stress, 
fatigue, and anxiety since returning from the Persian Gulf.  
Similarly, the veteran's spouse and mother stated their 
belief that the veteran has exhibited fatigue, irritability, 
and nervousness as a result of the changes he has experienced 
since returning from the Persian Gulf.  The Board notes that, 
although such lay statements are adequate for some purposes, 
such as establishing an account of a veteran's visible 
symptoms, they are not adequate for the purpose of 
establishing facts which require professional medical 
expertise.  As competent medical evidence of a mental 
disorder, or signs or symptoms of an undiagnosed illness, is 
required to establish service connection, and as none of 
those offering lay testimony appears to have the medical 
expertise necessary to diagnose a mental disorder, such lay 
contentions as to the existence of specific symptoms are not 
sufficient to establish that the veteran currently suffers 
from a mental disorder disorder.  See Espiritu v. Derwinski, 
2 Vet. App. 492-95 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).

In short, the Board finds that the preponderance of the 
evidence is against the veteran's claim for entitlement to 
service connection for a mental disorder, manifested by 
nervousness, stress, anxiety problems with fatigue, and night 
sweats.  As there is not an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claim that would give rise to a reasonable doubt in favor of 
the claim, the benefit-of-the-doubt rule is also not 
applicable here, and the appeal is denied.  38 U.S.C.A. § 
5107(b); See also Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

VIII.  Service connection for headaches, sinus problems,
and allergic rhinitis

The Board has thoroughly reviewed the evidence of record.  
However, the Board finds that the preponderance of the 
evidence is against the claims of service connection for 
headaches, sinusitis, and allergic rhinitis.  

Headaches, sinusitis, and allergic rhinitis are known 
diagnoses, and therefore the undiagnosed-illness presumption 
does not apply.

Concerning service connection for headaches, sinusitis, and 
allergic rhinitis on a direct basis, there is no evidence in 
this case that the claimed disabilities had their onset in 
service or the result of a disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.  Service medical records reflect no complaints or 
findings relevant to headaches, sinusitis, or allergic 
rhinitis.  


Moreover, although the veteran claims that his headaches, 
sinusitis, and allergic rhinitis are related to service, 
there is no competent post-service evidence in this case that 
the claimed headaches, sinusitis, and allergic rhinitis began 
in service or the result of a disease or injury, to incurred 
in service.  38 U.S.C.A. §§ 1110, 1131; Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. §§ 3.303, 3.304.  
That is, none of the post-service medical evidence contains 
even a suggestion of such a relationship.  Therefore, the 
evidence as it stands is sufficient to reach a decision, and 
service connection for headaches, sinusitis, and allergic 
rhinitis on a direct basis must also be denied.  38 U.S.C.A. 
§ 5107 (West 2002).

Thus, for the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the claims for 
service connection for headaches, sinusitis, and allergic 
rhinitis, including as due to an undiagnosed illness in a 
Persian Gulf veteran.  38 U.S.C.A. §§ 1110, 1117, 5107; 38 
C.F.R. §§ 3.303, 3.317.


ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for multiple joint pain is 
denied.  

Entitlement to service connection for vitreous hemorrhage 
with retinal complications, Eale's disease with refractive 
error, and early cataract is denied.  

Entitlement to service connection for a mental disorder, 
nervousness, stress, anxiety problems with fatigue, and night 
sweats is denied.  

Entitlement to service connection for headaches, sinus 
problems, and allergic rhinitis is denied.   

Entitlement to service connection for tingling of the fifth 
finger, ulnar neuropathy, is denied.

REMAND

A review of the claim presented reflects that additional 
evidentiary development is required regarding the issue of 
entitlement to service connection for pulmonary emphysema and 
old granulomatous disease.  The facts of this case may be 
summarized as follows.  The service medical records contain 
references to complaints of chest pain, shortness of breath, 
flu symptoms, bronchitis, and wheezing.  VA chest X-ray 
report dated in October 1992 revealed right apical pulmonary 
emphysema.  A chest X-ray report dated in July 1998 revealed 
probable old granulomatous disease.  Pulmonary function 
studies conducted in February 2000 were normal with the 
exception of DLCO, which was reportedly 52 percent of 
predicted.  In January 2001, the veteran was seen with 
complaints of shortness of breath.  His DLCO was reportedly 
52 percent of predicted.  The impression was moderate gas 
exchange.  

In light of the above, the Board is not satisfied that the 
evidence of record is adequate to reach a final determination 
on the claim for service connection for pulmonary emphysema 
and old granulomatous disease.  It is unclear whether the 
veteran's claimed chest pain and shortness of breath 
constitute current, chronic disabilities, as opposed to mere 
symptoms.  While a known diagnosis is not required for 
service connection for a disorder under 38 C.F.R. § 3.317, 
chronicity remains a requirement.  As such, the veteran 
should be further examined to determine whether he has a 
chronic respiratory disorder, whether such disorder (if 
found) is attributable to a known diagnosis, and what the 
etiology of that disorder actually is.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:


1.  The veteran should be afforded a VA 
examination, to determine whether a 
clinical diagnosis can be ascribed to his 
claimed symptomatology consisting of 
chest pain and shortness of breath, and 
whether the etiology of any condition 
found can be determined.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to comment 
as to review of the file in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed.  

Based upon a review of the claims file 
and the clinical findings of the 
examination, the examiner is requested to 
offer an opinion as to whether the 
veteran has a chronic respiratory 
disorder, i.e., shortness of breath, and 
whether such a chronic disorder, if 
present, is attributable to a known 
diagnosis.  If a known diagnosis is 
rendered, the examiner should further 
offer an opinion as to whether it is at 
least as likely as not (i.e., at least a 
50-50 degree of probability) that this 
disorder is related to the veteran's 
period of active service, or whether such 
a relationship to service is unlikely 
(i.e., less than a 50-50 probability).  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim for 
entitlement to service connection for 
pulmonary emphysema and old granulomatous 
disease, to include as due to an 
undiagnosed illness.  If the 
determination of any of the claim remains 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.

The veteran has the right to submit additional evidence and 
argument on this matter. See generally Kutscherousky v. West, 
12 Vet. App. 369 (1999).  However, no action is required of 
the veteran until he is so notified by the RO.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

